DETAILED CORRESPONDENCE
Status of Application
	The claim set and remarks filed on 5/17/2021 are acknowledged.
	Claims 1-31 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Response to Arguments
Applicant's arguments, see pages 6-10 of the remarks, filed 5/17/2021, with respect to the rejections of claims 1-31 have been fully considered and are persuasive.
Therefore the previous rejections under 35 USC 103 have been withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-31 are allowable as these claims are free of the prior art.
 
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 6 and 15 are indefinite because the claims recite “Poloxamer 407 (F127), Poloxamer 338 (F108), Poloxamer 188 (F68)” which contain the trademarked names of Pluronic F127, F108, and F68. Generally, trademarks are not appropriate claim language because the mark identifies the product but not its composition. The composition of trademarked products can change with no notice. In the interest of compact prosecution the examiner interprets the phrase as “Poloxamer 407, Poloxamer 338, Poloxamer 188”.
	Appropriate correction is required.

Pertinent Art Not Relied Upon
	Examiner has identified and included the reference Unger et al. (WO1995015118A1) hereinafter Unger, is drawn to methods and compositions for the topical administration of active ingredients, especially drugs and cosmetics, to a selected tissue of a patient. Unger discloses the term topical is not limited thereto, but 
Unger discloses the foam of is created by agitation (pg. 59, ln 5-15), as pertinent prior art but has not directly relied upon the teachings from the reference in this action. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/QUANGLONG N TRUONG/           Examiner, Art Unit 1615